 In the Matter of ST. JOSEPH LEAD COMPANY AND MINE LAMOTTE COR-PORATIONandINTERNATIONAL UNION OF MINE, MILL & SMELTERWORKERS, C. I. 0., FOR ITSELF AND ON BEHALF OF LOCAL 648Case No. 14-C-910.-Decided January 15, 1946DECISIONANDORDEROn March 28, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondentSt. Joseph Lead Company had engaged in and was engaging in certainunfair labor practices, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, exceptionsto the Intermediate Report were filed by the respondent and by theattorney for the Board.' Oral argument before the Board at Wash-ington, D. C., was not requested, and none was held.The Board hasreviewed the rulings of the Trial Examiner and finds that no prejudi-cial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsthereto, and the entire record in the case, and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner, withthe additions and exceptions noted below :1.The Trial Examiner has found that the respondent engaged ina course of conduct, fully described in the Intermediate Report, whichinterfered with, restrained, and coerced. its employees, within the mean-ing of Section 8 (1) of the Act.We agree except insofar as the findingis based on President Crane's speech of March 6, 1943, and Superin-tendent Bain's warning to Arnoldi. In our opinion, Crane's speech,viewed in,its context, and in the circumstances in which it was given,was not violative of the Act.Nor do we find anything improper in thewarning given Arnoldi.The record shows that a rumor was circu-lated in the plant by certain employees, including Arnoldi, that therespondent had made no application to the War Labor Board for wageincreases.To clarify the situation, the respondent posted a publicnotice that it had filed such an application.Thereafter, Arnoldi madecertain remarks impugning the "veracity of the notice," whereupon,Bain warned Arnoldi to cease making such remarks.65 N. L. R. B., No. 80.439 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Trial Examiner has found (1) that the respondent "mani-fested to its employees its opposition to the Union, by imposingrestraints on the employees' discussions of union matters while atwork and by, prohibiting them from posting or distributing unionliterature after the Union began its open campaign early in 1943, incontrast to its indifference to such activities in behalf of the Inde-pendent and the Victory Club at the time when the Union's activitieswere seemingly ineffectual"; (2) that supervisory employees ques-tioned employees concerning the Union, and (3) that Foreman BasilThomas told employee Simmons, "if this Union don't go through, they[leaders in the Union] won't have any more job than a rabbit...."The Trial Examiner failed to find this conduct violative of the Act.However, we are of the opinion, and find that by such conduct, therespondent interfered with, restrained, and coerced its employees inviolation of Section 8 (1) of the Act. Indeed, Foreman Thomas'remark constituted a threat of economic reprisal against the unionleaders for their union activities, should the Union fail.to organizethe plant and this be in no position to protect them.'3.We agree with the Trial Examiner that the respondent dischargedSnyder because of his union activity in violation of Section 8 (3) ofthe Act, and not because he sought to obtain information as to thenumber of persons employed by the respondent. In so agreeing withthe Trial Examiner, however, we do not adopt, or rely in any way,upon his views set forth in footnote 55 of the Intermediate Report.4.We also agree with the Trial Examiner's conclusion that re-spondent discriminatorily imposed close and critical supervision overRatley to discourage his activities in behalf of the Union and to dis-courage union membership generally, and thereby discriminated withrespect to the conditions of his employment in violation of Section 8(3) of the Act.However, we disagree with the Trial Examiner inso-far as his findings imply that Ratley's resignation of June 13, 1943,was other than voluntary.We are of the opinion that the discrimina-tory supervision imposed by the respondent over Ratley was not ofsuch a character that its application -under the circumstances of thiscase, should reasonably have been expected to result or, in fact, didresult in his resignation.Ratley's testimony to the effect that heconsidered the conditions of his employment to be intolerable andthat such condition compelled him to resign was not, as found by theTrial Examiner, entirely credible.Indeed, the fact that Ratley madeno such claim until about a year after he quit and 4 months afterthe charge in behalf of Snyder was filed by the Union supports aninference, and we find that he had not, at the time he resigned, con-sidered the respondent's action to be the proximate reason for suchresignation.Accordingly, as further evidenced by the respondent's1SeeMatter of Reynolds Corporation,61 N. L.R. B. 1446, 1456. ST. JOSEPH LEAD COMPANY441refusal of a release and persistent efforts to persuade him not to quit,we find that Ratley's separation on June 12, 1944, did not constitutea violation by respondent of Section 8 (3) of the Act. In view ofthe foregoing, we do not believe that in this case it would effectuatethe policies of the Act to order the respondent to reinstate Ratleyupon his application as recommended by the Trial Examiner.THE REMEDYHaving found that the respondent has independently violated Sec-tions 8 (1) and 8 (3) of the Act, we must order the respondent, pur-suant to the mandate of Section 10 (c), to cease and desist therefrom.The respondent's illegal conduct discloses a purpose to defeat self-organization among its employees.For example, in the course ofunion organization, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed underthe Act by imposing restraints on the employees' discussions of unionmatters while at work, by prohibiting them from posting or distribut-ing union literature after the Union began its open campaign earlyin 1943 in contrast to its indifference to such activities in behalf ofthe Independent and the Victory Club, at the time when the Union'sactivities were seemingly ineffectual; by disparaging the benefits tobe derived from union representation; by threatening economic re-prisal, should the Union fail to organize the employees and thus bein no position to protect them; by intimating to employees that theirjobs were endangered if they supported the Union; and by the treat-ment accorded Ratley.Finally, the respondent actually penalizedemployee Snyder for his concerted activities by discriminatorilydischarging and thereafter refusing to reinstate him. Such dis-crimination "goes to the very heart of the Act." 2Because of therespondent's unlawful conduct and its underlying purpose, we areconvinced that the unfair labor practices found are persuasively re-lated to the other unfair labor practices proscribed and that dangerof their commission in the future is to be anticipated from the re-spondent's conduct in the past.3The preventive purposes of the Actwill be thwarted unless our order is coextensive with the threat. Inorder, therefore, to make effective the interdependent guarantee ofSection 7, to prevent a recurrence of unfair labor practices, and therebyminimize industrial strife which burdens and obstructs commerce,,tnd thus effectuate the policies of the Act, we shall order the respond-2ATL R B v Entwistle Mfg. Co ,120 F. (2d) 532. 536 (C. C. A. 4).See also,N. L. R B. v. Automotive Maintenance MachineryCo., 116 F. (2d) 350, 353 (C. C. A. 7),where the Court observed : "No more effective form of intimidation nor one more violativeof the N. L. R. Act can be conceived than discharge of an employee because he joineda union . . .8See N.L. R. B. V.Express Publishing Company,312 U. S. 426. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDent to cease and desist from in any manner infringingupon the rightsguaranteed in Section7 of the Act.We shall also order the respondent to take certain affirmative ac-tion designed to effectuate the policiesof the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, St. Joseph Lead Company,Bonne Terre, Missouri, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in International Union of Mine,Mill, and Smelter Workers, C. I. 0., and Local Union 648 thereof,or in any other labor organization of its employees, by dischargingor refusing to reinstate any of its employees, or by discriminating inany other manner in regard to their hire or tenure of employment,or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to joinor assist International Union of Mine, Mill and Smelter Workers,C. I. 0., and Local Union 648 thereof, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities, for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Wallace C. Snyder immediate and full reinstatementto his former or a substantially equivalent position, without prejudiceto his seniority and other rights and privileges;-(b)Make whole Wallace C. Snyder for any loss of pay that he hassuffered by reason of the discrimination against him, by payment tohim of a sum of money equal to that which he normally would haveearned 'as wages during the period from the date of the respondent'sdiscrimination against him to the date of such offer of reinstatement,less his net earnings during said period;(c)Post at the respondent's mines and mills in St. FrancoisCounty, Missouri, copies of the notice attached hereto, marked "Ap-pendix A." Copies of said notice, to be furnished by the RegionalDirector for the Fourteenth Region, shall, after being duly signed bythe respondent's representative, be posted by the respondent imme-diately upon receipt thereof, and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all places ST. JOSEPH LEAD COMPANY443where notices to employees are customarily posted.Reasonable stepsshall be taken by the respondent to insure that said notices are notaltered, defaced, or covered by other material;(d)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges (a) that the St. Joseph Lead Companydiscriminatorily discharged 'Otto Ratley, within the meaning of Sec-tion 8 (3) of the Act, and (b) that Mine LaMotte Corporation hasviolated the Act.MR. JOHN M. HOUSTON, dissenting in part:I do not concur in the majority's denial of reinstatement and backpay in Employee Ratley's case.My colleagues have found that therespondent discriminated against Ratley by imposing "close and criti-cal supervision" over his work.The credible testimony, and there isno countervailing proof, indicates that Ratley resigned because hecould no longer do his work properly under the conditions thus dis-criminatorily imposed by the respondent.His resignation, in myjudgment, was directly caused by such discrimination.The factorscited by the majority as supporting an inference that the resignationwas not proximately caused by the discrimination practiced againstRatley, do not have controlling force in the face of affirmative evi-dence to the contrary.Because I consider reinstatement and anappropriate back-pay award as the only method by which the respond-ent's discrimination can be corrected, I would so provide in our orderin this case.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Union ofMine, Mill & Smelter \\Torkers, C. I. O. and Local Union 648 ofthe same or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of pay suf-fered as a result of the discrimination.Wallace C. SnyderAll our employees are free to become or remain members of the.above-named union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.ST. JOSEPH LEAD COMPANY,EmployerDated ---------------By ------------------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the selective service act after dis-charge from the armed forces.This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Harry G. Carlson,for the Board.Mr. Parkhurst Sleeth,of Bonne Terre, Mo., andMr.Wallace Cooper,of St.Louis, Mo., for the Respondents.Mr. George Cole,for the Union.STATEMENT OF THE CASEThe National Labor Relations Board, herein called the Board, by its RegionalDirector for the Fourteenth Region (St. Louis, Missouri), issued its complaintdated August 30, 1944, against St. Joseph Lead Company and Mine LaMotteCorporation, herein called the Company and the Corporation respectively andtogether called the Respondents.The complaint alleges that the Respondentshad engaged in, and were engaging in, unfair labor practices within the meaningof Section 8 (1) and (3) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act ; and that it was issued on charges made by International Mine,Mill and Smelter Workers, affiliated with the C I. 0., for itself and in behalfof its Local Union 648, herein jointly referred to as the Union. Copies of thecomplaint and notice of hearing thereon were duly served upon each of theRespondents, and upon the Union.With respect to the unfair labor practices, the complaint in substance allegesthat the Respondents: (1) discouraged membership in the Union by discrim-inatorily discharging Otto Ratley on June 12, 1943, and Wallace C. Snyder onSeptember 9, 1943 ; (2) ,interfered with, restrained, and coerced their employeesin the exercise of the rights guaranteed them in Section 7 of the Act, from Jan-uary 1942 to the date of the complaint ; (a) by the aforesaid discharge of Ratleyand Snyder; (b) by having urged, warned, and threatened their employees againstengaging in concerted activities for the purpose of collective bargaining and other ST. JOSEPH LEAD COMPANY445mutual aid and protection,and against their joining,remaining members of orassistingthe Union or any other labor organization; (c) by having questionedthem concerningtheir activitiesin and affiliationwith the Union; (d) by havingmade statements in disparagement and condemnationof the Union,its officersand leaders;(e) by having ridiculed and belittled the collectivebargaining agree-ment made with the Union;and (f)by having promoted,aided, and assisted the"Victory Club" in opposition to the Union.With respect to the joinder of theRespondents,the complaint alleges that theCompany "manages andoperates" the Corporation, and joins them in t'ae allega-tions concerning their business operations and the unfair labor practices.The Company and the Corporation each filed an answer to the complaint onSeptember 9, 1943.The Company admitted certain allegations of the complaintrelating to the nature of its business, and to its management and operation of theCorporation; it admitted having discharged Ratley and Snyder on the given dates,but denied the commission of any unfair labor practicesThe Corporation like-wise admitted the allegations of the complaint relating to the nature of its busi-ness, the management and operation of its business by the Company, but deniedthe commission of any unfair labor practicesPursuant to notice,a hearing washeld at Farmington, Missouri, beginning October 17 through October 20, 1944,before Melton Boyd, the undersigned Trial Examiner designated by the ChiefTrial Examiner.The Board and the Respondents were represented by counsel,and the Union by its representative.All participated in the hearing, and eachparty was afforded a full opportunity to introduce evidence, to examine and cross-examine witnesses, and to be heard on matters, in issueAt the opening of the hearing, the Company moved to amend its answer toallege that Otto Ratley voluntarily quit his employment on the stated date, insteadof being dischargedThis motion was granted, and thereafter the Companyfiled its amended answerBoth the Company and the Corporation by motionrequested the Board to specify the names of supervisory employees who com-mitted the alleged unfair labor practices, with which request counsel for theBoard compliedAt the conclusion of the hearing, counsel for the Board movedto conform the pleadings to the proof with respect to formal matters.There wasno objection, and the motion was granted.The parties waived oral argument,but reserved the privilege of filing briefs with the Trial Examiner.Briefs havebeen received from counsel for the Respondents and for the Board.At the close of the Board's case in the chief and again at the close of all evi-dence, the Corporation moved to dismiss the complaint in its entirety against it,and the Company moved to dismiss the complaint against it alternatively onfailure of proof of any unfair labor practices arising from (a) discharge of OttoRatley, (b) discharge of Wallace C. Snyder, or (c) under any allegation of thecomplaint.Rulings onthese motions were then reserved by the Trial Examiner,and are madeherein.Upon the entire record in the case and from his observation of the witnesses, theundersigned makes the following:'FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSSt. Joseph Lead Company is a New York corporation with its executive office inNew York City, and principal operating office in Bonne Terre, Missouri. In theI Except where otherwise noted or where conflicts in testimony are discussed the followingfindings of fact are made on evidence that was undisputed or that was at variance only inimmaterial details ; and the next following sections, I and If, are based on admissions inRespondents'answers,and on stipulations of the parties. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDMissouri operations it is engaged in mining, milling and smelting of lead.Themines and mills are located in St Francois County, and the smelter is located atHerculaneum, Missouri. It produces annually, in its mines and mills, lead orevalued in excess of $1,000,000.Approximately 95 percent of the lead extiactedfrom this ore is shipped out of the State of Missouri.During the year 1943, thecost of materials and equipment used in its operations was in excess of $100,000,more than 50 percent of which was received through shipments from outside theState of Missouri.Mine LaMotte Corporation is a Missouri corporation with its principal officewith that of St. Joseph Lead Company in Bonne Terre, Missouri. It is engagedinmining and milling lead ore. Its mines and mill are located in MadisonCounty,Missouri, adjoining St. Francois County, where it produces annuallylead ore valued in excess of $1,000,000This ore is delivered to St. Joseph LeadCompany for smelting at its Herculaneum plant, where the product is com-mingled with that of the Company and a substantial part is shipped out of the,State of Missouri.From the opeiations in both St Francois County and Madi-son County, the St. Joseph Lead Company produces about one-third of annualproduction of lead in the United States.The Company and the Corporation each concedes that it is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill, and Smelter Workers, and its Local 648,are labor organizations affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Respondents.III.THE UNFAIR LABOR PRACTICESA. Respondents'operationsMining and milling operations of both the Company and the Corporation areunder a single management, with principal officers common to both corporationentities, namely, the president, the secretary, the treasurer, and the generalmanager.The common management purchases supplies and materials for both.The Company determines the operating policy of the Corporation.The mines and mills of the Company surround four geographical centers ofoperations, referred to as divisions'Three of them, the Bonne Terre, theDesloge, and the Leadwood divisions, are near towns of the same names inthe northern part of St. Francois County, and are operated under the generalsupervision of C K. Bain, Division superintendent, who is directly accountableto the general manager.The fourth, the Federal division, is near the town ofFlat River, farther south in St Francois County, and is under the general super-vision of B F. Murphy, division superintendent.He likewise is directly account-able to the general manager.About twenty miles south of the Federal division, are located the mines andthe mill of the Corporation, near Frederickstown in Madison County, referred toas the Mine LaMotte division.Murphy is superintendent over this division, aswell.For purposes of collective bargaining, the Board has found that all hourly paidemployees of both the Company and the Corporation employed in these miningand milling operations comprise a single appropriate unit.This determination2The underground workings of each division is separate from those of other divisions,and each has a hoisting shaft through which the mined ore is raised for delivery andconcentration at the nearby mill of thatdivision. ST. JOSEPH LEAD COMPANY447was made in a representation proceeding instituted by the Union on its petitionfiledAugust 23, in which the Decision and Direction of Election of the Boardissued on November 16, 1943.9An election was conducted on December 9, 1943,as a result of which the Union was certified on December 21, 1943, as the exclusivebargaining representative for employees of both the Company and the Corpora-tion in this unit.Thereafter, on March 13, 1944, the Company and the Corpo-ration jointly entered into a single labor relations agreement with the Unionaffecting these employees.B. Interference, rests aint,and coercion1.Columbia Park meetingIn relation to matter in issue in this proceeding, concerted action amongRespondents' employees began in January 1942 when about five hundred workersfrom various divisions met at Columbia Park, a public park at the edge of thetown of Flat River near the operations of the Federal division" Apparently, theemployees had been dissatisfied with the Company's practice of hiring additionalmen whose work limited senior employees to less than a full work-week. At theColumbia Parl: meeting a committee of 15 or 16 workers were chosen and au-thorized to present this grievance to the Company.A few days later this com-mittee met, and elected as its spokesman an employee in the Federal division,Otto Ratley. It then called on Murphy, superintendent of the Federal division,on a Friday evening to discuss the grievanceThe record is silent about theoutcome of this conferenceAccording to Ratley, on the following Monday evening before changing hisclothes to leave work, F. 0 Buxton, the assistant mill superintendent who washis supervisor, asked him "what the god-damn-hell have you got over at ColumbiaPark," upbraided him for seivmg on the coal niftee and being its spokesman,then informed him he was to be transferred from his carpentry job in the millrepair crew to the crusher room,' and added that others on the committee were"going to get theirs, too."Ratley protested the transfer, declared he would quit.The next day lie looked for employment elsewhere, and on that evening returnedto the mill to get his tools but was denied entiance to the premises on orders ofBuxton.This occasioned Ratley's protest to the management, at which time theCompany's employment agent and its attorney were appiised of the circum-stancesThe attorney asked the division superintendent, 1llurphy, to re-employRatley, and Murphy called Ratley to his office and offered to reinstate him. Like-Nise, the employment agent Knowles oilercd Ratley reinstatement, after he anddivision personnel manager Phillips endeavoied to see Ratley at his homeRatleyasked to be re-assigned as a caipentry to the construction department underM N. Dunlap, construction foreman' instead of the mill repair gang where liehad woiked tinder Buxton. Before the reinstatement was effected, ltatley talkedwith Dunlap about working under his supervision, at which time Dunlap approvedRatley's transfer but remarked "I want you to promise me you will not embar-rassme like you did Mr Buxton . . by getting mixed up with committees,3Matter of St John Lead Company and Mine Lainotte Corporation,53 N L R. B 661.The Trial Examiner takes official notice that in the Decision and Direction of Election theBoard found that the Company and the Corporation "agreed generally with the Union asto the appropriateness of the unit sought" which was a single unit of hourly paid produc-tion and maintenance workers in all divisions"No evidence indicates that any employees of the Corporation attended this meeting.The operation there is to crush lump ore and is described as a dusty, unpleasant job.In September 1944, Dunlap was made assistant mill superintendent of the Federaldivision, in place of Buxton who then became mill superintendent.679100-46-vol 65-30 448DECISIONSOF NATIONALLABOR RELATIONS BOARDor . . . organizations of any kind" Ratley responded by saying he did not knowhe caused anyone embarrassmentHe then went back to work as a carpenterunder Dunlap, without any change in pay rate, after being off some seven days.About three months later he received a "merit increase" of wages, given toemployees when the Company at regular intervals ie-rated those whose workwas satisfactory.Buxton denied the statements attributed to him by Ratley, and testified that^aatley quit when he was provoked by Buxton's refusal to grant him a wageincrease.He said a foreman had reprimanded Ratley without effect for loafing,and thereafter the foreman asked him to admonish Ratley. Buxton said he hadseen Ratley "around the yard talking first to one man and then another . . . doingquite a bit of loafing " According to Buxton, he talked with Ratley and told himhe was not taking an interest in his work and asked what was wrong, at whichtime Ratley asked for a raise. Buxton said, "when you want to do the rightthing here and go ahead with your work like you should, why I will recom-mend a raise for you," and testified that Ratley said "I am not going to do anymore work than I am doing, . . I have worked hard enough for this damnedcompany now, . . . to hell with you, . . . I will quit" He said that Ratleythen alluded to "trying to organize the union," to which he replied that he didn'tknow anything about that, and told Ratley "that is none of my business and wedon't have any objections to that" but admonished him "do not try to organizea union on the job."Dunlap, while recalling Ratley's reinstatement, denied the statement Ratleyattributed to himReferring to the conversation about Ratley's behavior beingan embarrassment, he said "I told him I hoped he would not embarrass me bynot making good on the job if we took him back." 7SuperintendentMurphy testified that Ratley was transferred without anybreak in his service to the construction department, and in this he is corrob-orated by the personnel history appearing on the separation report introducedin evidence, showing no termination or interruption of Ratley's employment inJanuary 1942.-The versions of Buxton and Dunlap with reference to this incident, indicatingthat Ratley was _an indolent worker whose principal interest was to get awage increase, are not in keeping with the efforts made by the Company's at-torney, division superintendent, personnel manager and employment agent inoffering Ratley re-instatement, in recording his service as unbroken, and ingranting him a "merit increase" a short time later. Buxton's account of Bat-ley's reference to organizing a union, and his own avowed neutrality, is notconvincing.Dunlap's account of his conversation with Ratley is discredited byhis later testimony," and by the admonition he received from SuperintendentMurphy.The Trial Examiner finds this episode occurred substantially asdescribed by Ratley.2. Independent,C. I. 0., and Victory ClubIn the spring of 1942, other employees' meetings were held. There emergedfrom these meetings an organization known as the Independent Union, hereincalled the Independent. In the fall of 1942 it had about 44 members enrolled.A maintenance repairman in the Federal division, Paul Black, testified that late7Elsewhere in his testimony Dunlap said that following this Columbia Park meeting,Division Superintendent 1furphy had occasion to tell him specifically he was "to have noopinions as to whether the men should organize or should not organize . . . not to commentone way or the other on it "8As hereinafter recounted,Dunlap later testified he criticized Ratley's work for the firsttime "in thespring of 1943." ST. JOSEPH LEAD COMPANY449in 1942 an enrollment petition of the Independent was circulated on the jobby another repairman at a place that easily could be seen from his foreman'soffice, without hindrance.On the other hand, a mine driller in the Federaldivision, George S. Gilman, testified that one of the shift foreman, at about thatsame time and with reference to enrollment of Independent members on thejob, warned him and others against such solicitation.Late in 1942 the mem-bership of the Independent, discouraged by the activity of the Victory Club,'decided to abandon the Independent and apparently it ceased to exist in January1943.Concurrent with the inception of the Independent in the spring of 1942, organ-izing efforts began in behalf of the Union.Van Camp, an organizer for theInternational Union affiliated with the C. I. 0., solicited membership among theCompany's employees, and enrolled about 20 from various divisions into anorganizing committee.The Union's initial efforts were "under cover."Meet-ings were held "in the woods," and one such meeting was held in September atStoney Point, several miles from the Company's operations in what is knownas the Lead Belt. After January or February 1943, its meetings and activitieswere publicly announced and openly conducted.During the summer of 1942, following the initial activity of the Independent andthe Union, there was formed among certain workmen what was known as theVictory Club 1° under the leadership of Ike Sumpter, an employee with sons inmilitary service.Its purpose was to induce workers to pledge themselves not tojoin any union, and its members were enrolled on an application which read inpart "I will not, if in my power to prevent, join any labor union ; and . . . willnot directly or indirectly cause any dissension or anything that would be detri-mental to defense production for the duration of the war". In the latter part ofthe summer and in the fall of 1942, this organization held public meetings through-out the Lead Belt.Notices of its meetings were posted at the places of work inthe Company's operations, and membership applications were solicited on thejob.The solicitation for members was conducted principally by ordinary em-ployees. *It collected no dues, but defrayed its expenses from contributions.Evidence was introduced with reference to the election of only one of its officers,Jerry Cooper, uho apparently was its last president.Cooper was i tiack fore-man in the Leadwood division, and as such a supervisoiy employee 13He hadjoined the organization in the fall of 1942 after participating in a conversationamong eight or ten men which took place in the town of Leadwood. Ellis Cillam"then asked him to join, and later enrolled him.Cooper was elected president at ameeting which he did not attend, on an occasion when he was visiting his s('uat Fort Leonard Wood; he accepted the office and served for five or six months.He presided at some of its meetings which were held publicly, helped to postnotices of the meetings,' and attempted to enroll members.Apparently, the9Hereinafter discussed10 Its full name was United Victory Club11An excerpt from the Decision and Direction of Election Issued by the Board in therepresentation proceeding, noted in footnote 3, was received in evidence, and provided in"Track foremen,The Companies [Company and Corporation] seek the exclusion ofthe employees engaged in this classification on the ground that they are supervisors . . .each of these employees directs the work of approximately 10 men . . . have the powerto recommend disciplinary action with respect to those employees . . . are paid approxi-mately $1 per day more . . .We are of the opinion that tiiese employees are super-visors .. .12Cooper stated that Gillam at the time of the hearing was a roof man in the mine,emplovedooccasionally as a substitute. foreman in the absence of;,a shift boss, but thatCooper did not recall specifically Giilam's job in 1942 when he enrolled Cooper.13The places of posting were not specified.i 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDVictory Club ceased to be of significance after the Union became openly active inthe early part of 1943.3.Rule against union activity on job - anti-union statementsAbout July of 1942 B. F. Murphy, Federal division superintendent called to-gether the department heads, told them of the rights that workers had underthe Wagner Act, admonished them against interference except to suppress argu-ments on the jobThese instructions were repeated during the fall of 1942 byMurphy to the foremen at safety meetings and in person as Murphymet themon the job.These instructions were intended to guide the supervisors, in theirrelations to the workmen in matters of union activityNo general instructionswere given the employees, relating to their privileges.The instructions tosupervisors in the Federal division were not repeated after the fall of 1942, untilafter the election in December 1943.C.K. Bain, superintendent of the Bonne Terre, Desloge, and Leadwood di-visions, testified that in the early summer of 1942 the general. manages of theCompany discussed with him the provisions of the Wagner Act, and directedhim to instruct all foremen "not to discuss union matters with any men," andto maintain a noncommittal attitude to avert violation of the At.Bain thencalled a meeting of all foremenin alldivisions and gave them these instruc-tions, and repeated them during meetings conducted during that fall. In meet-ing the foremen personally, he would at times discuss these instructions withthem.There is no evidence that these instructions were repeated to super-visors in these divisions following the fall of 1942', until the fall of 1943 whenagain the general manager reminded Bain of the instructions,and Bain againrelayed theinstructionsto the department heads, and they in turn to the lessersupervisors.The Company had changing rooms at various operations which housed thebulletin boards card-racks, and time clocks, and were places where the work-men gathered to change clothes. It had been customary for interestedpersonsto use the bulletin boards for posting handbills and similar notices of picnics,shooting matches, dances, public sales, and church revival meetings.Duringthe period when the Victory Club and the Independent were openly active, whenthe Union was conducting its campaign "under cover", notices of meetings ofthe Victory Club and the Independent were posted or given out in the changingrooms without any company admonitionLikewise,membership in both or-ganizations was solicited in the changing rooms without repressive restraint.During this period the Union continued its solicitation of membership" but didnot attempt to post notices of its meetings.As noted above, the Union began its open campaign early in 1943, at whichtime the Independent was abandoned and the Victory Club apparently becameinactive.In February the Union elected its temporary officers.At that timeItscheduled its first open meeting in the auditorium at Desloge to which animportant speaker was invited, and for the first time handbills were preparedto publicize such a meetingA copy of this handbill was posted on the bulletinboard in a changing room of the Federal division, and thereafter was torndown by the mine captain, Joe LeBruyereOn the two following days copiesof this handbill were again posted, and in each instance the mine captain re-moved it.On the last day LeBruyere went to Eli Hobaugh, an employee underhim with about 40 years' service, mho was prominent in the union campaigns, andcensuredhim for havingrepeatedly posted the notice.Hobaugh had notisThere is no evidence indicating how or where union solicitation was conducted at thistime, but presumably it was being carried on in the same manner and places as that beingcarried on foi the otherorganizations. ST. JOSEPH LEAD COMPANY451posted it, and denied having done so. In an extended argument about this mat-ter,LeBruyere told Hobaugh that he could not distribute handbills or post themanywhere on the properties of the Company, and was prohibited from havingsuch literature in his pockets when on the premises.About a half hour lateron a chance meeting in another part of the mine, LeBruyere and Hobaughagain argued about the posting of the notices at which time, according to Ho-baugh, LeBruyere told him "some of you old fellows are going to be let outover this" and began a further remark with "that damn C. I 0." which he leftunfinished.A day or so following this incident, LeBruyere called the em-ployees into a meeting and told them in substance that the Company prohibitedthe posting or distribution of any kind of literature anywhere on its premises,and prohibited any talk on the job about any organizations, and then added"When I say organization I mean churches of all denominations". LeBruyerewas not called as a witness.The Trial Examiner finds these incidents occurredas related, and that LeBruyere's admonition was intended to relate to labororganizations.Similar instructions against posting literature were given by C. B. Schmidt,machine shop foreman in the Federal division, to T. W. Dempsey, a machine shopemployee, both before and after lie was elected temporary president of the Union.During this same period there was increased activity on the part of the Unionin soliciting members, but the evidence is vague as to how much of this solicita-tion occurred either in the changing rooms or at the places of work.Variousemployees called as witnesses admitted their solicitation of members, but deniedthey did it "on the job."Paul Black, a maintenance repairman in the Federal mill, was a member of theorganizing committee of the Union in 1942.During that fall he was assignedto some repair work on the table floor of the mill, near the office.Buxton, whowas then the assistant superintendent of the mill," asked Black about the meetingthat had been held the night before, "the meeting at Stoney Point ; the C. I O.meeting," and asked how many men from that division attended the meeting.Black avoided a discussion of it.Buxton remarked that the Company was notafraid of the Union.Later, according to Black, in another conversation Buxtontold him "You could go places with the company if you would leave the Unionalone," and added that Van Camp and other organizers were trying to get themen's money to run away with it. Black testified that he told Buxton he didnot think the organizers "were trying to do that because they aren't taking anymoney" and that he would not withdraw from the Union. Prior to this incidentBuxton had been cordial with Black and talked freely with him on the job, andsaid Black was a "good hand," and had not criticized his work. Following thisincident Buxton talked with him only seldom and only pertaining to work, andwas noticeably critical of his work. In January 1943, according to Black, whenhe was working at the repair of a crusher, Buxton accused him of starting anargument on the job with Thomas Wright because the latter refused to sign a0 I. O. card. Black admitted he had had an argument with this employee, butdenied he had solicited him to sign a C. I 0 card, and stated the argument hadhad no reference to such matter.Black quoted Buxton as saying that DivisionSuperintendent Murphy had given instructions to discipline Black "about solicit-ing cards on the job," that the superintendent had heard "through sources" thatBlack had been doing this and if he heard of it again Black would have no job.Thereupon Buxton criticized Black for "laying down on the job" and said that VanCamp "was trying to ruin you with that bunch of lies." Again in March, accord-ing to Black, Buxton ordered him to stay out of the machine shop, and accused15 Since September 1944, he has been the mill superintendent of the Federal division. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim of stopping men at work there to get them to sign cards, on an occasion whenBlack went through there to arrange for a truck to have some hauling done.Black denied having attempted any solicitation while there, or at any other timeon the jobBlack testified that each employee about this time was admonishedagainst any solicitation while at work.Buxton, called as a witness later in the hearing, gave his version of each ofthese conversations.With reference to the conversation alluding to the StoneyPoint meeting, he said that Black told him of this meeting and "asked me whatI thought about the C. I. O. . . . and said he was kind of on the fence aboutthe thing and he didn't know just what be did think about it." 18With referenceto the conversation which included the statement that "he could go places withthe Company," Buxton made no denial of having added "if he would leave theUnion alone" but explained "I told him he could really go places if he wanted todo it and do the right thing," and that this was said in connection with his talkwith Black at that time "about the way he was loafing around so much."Hedenied having made any reference to Van Camp, saying he had never heard ofthe man at that time, but made no specific denial of the remark that organizers 'were trying to get the men's money and run away with it.He testified thatBlack "had ability," but was inattentive to his job.Having observed the mannerof these witnesses in testifying to these incidents, and considering the plausibilityof their testimony when related to other findings made herein and when relatedto the Company's attitude toward the Union which then was manifest, the TrialExaminer finds the account of Black more credible, and finds these two incidentsoccurred substantially as related by BlackWith reference to Black's argument with Wright, Buxton testified that Wrightwas the lead man in the crushing plant and he had requested Black, who did notwork under him, to call another employee to help in assembling a machine.Blackanswered Wright, "I am not working for you" and an argument ensued. Buxton,in questioning Black about the cause of this incident and not finding his expla-nation plausible, said "Didn't you ask him to sign a union card or try to makehim do it?", to which Black replied "I asked him to sign it, but . . . didn't tryto make him do it," at which time Buxton said, "Well, don't you know you shouldnot do that on the job?" Buxton testified, "I told him that Mr. Murphy-thatthe Company did not want them to solicit men to join the Union while they wereon the jobBut as far as telling him I was told to get on him, I did not tellhim that, and I wasn't told to get on him."The Trial Examiner finds that Buxtondid accuse Black of soliciting union members on the job, and was prompted todo so by the circumstances as related by Buxton, and not on express orders fromMurphy at that time but in furtherance of a rule then being promulgated torestrain union activity on the job during working hoursThe Trial Examinerbelieves, and finds, that Buxton took this occasion to warn Black about his work,and denounce the union organizersWith reference to the reprimand for solicitation in the machine shop, Buxtontestified "so far as saying anything to him about trying to get them to sign unioncards, I did not say that," but he did ask Black why he wanted to stop and talkto the men there, to which Black responded that he had some business there, andBuxton said "I wish you would quit that."16Buxton said he asked Black, "Do you think we need a union?" to which Black replied"Well, I was just wondering about that. whether we do or not . . .We are being treatedpretty fine . . . I sometimes doubt if we do need a union . . .What do you thinkabout it?", and Buxton quoted himself as saying, "I don't know, it don't make any differ-'nce to me one way or the other, whether we do or whether we don't . . that is yourbusiness, and if you want to join a union there is nobody to keep you from it" and lateradded, "I imagine I would if I was you, I believe I would because I think you want tojoin." ST. JOSEPH LEAD COMPANY453The Trial Examiner finds that Buxton wrongfully attributed to Black aninfraction of the Company's rule against solicitation, ordered Black to stayout of the ship, reprimanded him for having asked men to sign cards when suchhad not then occurred, and did so to curb Black's union activities. This infer-ence is supported by the similar treatment accorded Otto Ratley at about thesame time, hereinafter recounted, when both were prominent in the union cam-paign, which then had been projected publicly and was commanding the atten-tion of the employees and the antagonism of the Company."On March 6, 1943, Clinton IT Crane of New York, president of the Companyand the Corporation, had a meeting in St. Francois County with the super-visory personnel, delivered a speech to them, and followed his practice ofresponding to questions submitted to him.A typewritten copy of his remarks,filling ten pages, was identified at the hearing, and two excerpts were presentedin evidenceCrane read the following question:"Is it necessary to belong to a union to work for St. Joe? Union organ-izers are telling us to join now when it costs only two dollars, whereas lateritwill cost twenty-five dollars and we will be forced to join to hold ourjobs." isCrane answered:"It is not necessary for anyone to belong to a union to work for St.Joseph Lead Company. It never has been and it never will be. The St.Joseph Lead Company will never make an agreement which iiequires it toforce union membership on its men. On the other hand, the St. Joseph LeadCompany will never interfere with the right of a man to join a union.Thereis no more reason why a man should join a union or why he should not joina union anymore than why he should join a church or not join a church.Itwould be just as reasonable to require a man to belong to the CatholicChurch or the Methodist Church or the Congregational Church as to requirehim to be a union man to work for us. I have often heard of the saying,`if you don't hurry up and get aboard now you never can'.Well, I have neverfound any difficulty in, getting aboard later."Crane then read the following question :"Will my joining or not joining a labor union affect my job or chances foradvancement now or in the future?"Crane answered:"My answer to that is no."These were the only parts of his remarks that referred to matters of labor rela-tions.Crane's speech, together with these and other questions and answers,were published in full in all local newspapers of general circulation in the LeadBelt, where they could be read by the employees.°The Company's policy, as translated in part to the workers, was to restrainthem from discussing union matters on the job, with the expressed qualification"'Ratley, then emploved in the construction department, at times worked in and nearthe millHe testified he had heard that "Buxton gave Paul Black a going-over . . . aweek before' and that Dunlap, the construction foieman who worked directly underBuxton, told him "You know I was supposed to get on you when Buxton got on PaulBlack, but I neglected and hated to do it . . . I am getting it off niy chest now."Dunlapthen told Ratley that he was "not doing satisfactory work" on a saw mill job.iiDivision Superintendent Murphy, whom the Trial Examiner found to be a crediblewitness, alludes to this question as having been "turned in "The Trial Examiner findsthat this and the following question was submitted in writing.There is no evidenceindicating who composed either question, nor is there any evidence indicating any unionwas proposingto increase its initiation fees to $25. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat they could discuss what they wish while "off the Company property." Thetestimony of Thomas Glore, electrician at Leadwood, of Charles Bradley, car-penter at Leadwood, of Rubert Arnoldi, electrician at Desloge, and that of DivisionSuperintendent Bain, and his assistant, E. L. Bilheimer, is mutually corroborativethat Bain admonished a number of workmen in his divisions against such talk,when it became-as Bain characterized it-"obnoxious" to other employees. TheCompany did not offer proof of specific instances of union solicitation, but onlythat it had reports of such activity. It is not clear whether this talk in fact wassolicitation or did retard the work, although it is apparent from the evidenceand from the nature of the work done that casual conversations occurred normallyamong the workmen. In the instance of admonishing Bradley, Bain told himhe was "talking too much", and when asked to what he referred Bain said, "aboutanything . . . your religion, your politics, your family affairs.""The admonition of Arnoldi was a reprimand and a warning.Bain, accompaniedby Arnoldi's immediate foreman and two other foremen, summoned Arnoldi to abulletin board where a clipped magazine article was posted, ascertained thatArnoldi (lid not 20 post it but required him to remove it.Bain then told Arnoldiit had been reported that Arnoldi "had been quite active in his Union", that Bainlearned Arnoldi was leaving his place of work "stopping men at their places,talking Union and so forth," and reprimanded him for such activity on Companytime or property.Arnoldi testified, and the Trial Examiner finds him to be anhonest and accurate witness, that there was very little talking being done in hisdepartment (luring working hours, with no one subject being discussed more thanothers.Bain then alluded to a notice issued by President Crane, and volunteeredthe statement that he knew it was a fact that the Company had filed the applica-tion with the War Labor Board, referred to in the notice 21 According to Bain,1'There were not previous, and no subsequent reprimands when either religion, politicsor family affairs were discussedA couple of days later, Bradley said to Bilheimer thatBain should have told him outright "to quit talking about the Union . . . since that iswhat lie meant", which Bilheimer admitted but said "he could not do that "20 In the transcript, page 710, Bain testified ". . . I asked him if he placed that there.He said he didn't"The Ti ml Examiner recalls Arnoldi testified he did not put it there,although the transcript, page 323, misstates his testimony : " . . . he asked me if I putthat up there. I told him I did" [not].21 In the following form :BONNE TERRE, MO.,August3, 1943.To All Employees of St. Joseph Lead Company,Bonne Terre Farming & Cattle Company,Lead Belt Water Company,Bonne Terre Hospital Association, andMine La Motte CorporationIt has' been brought to my attention that there are stories in current circulationin the Lead Belt to the effect that no one at Herculaneumis to receive an increase inpay and vacation excepting members of the UnionThisisuntrue.Everybody atHerculaneumreceivinglessthan $5,000 00 a yearwillreceive the extra pay fromthe retroactive date and each wil receive a vacationThere are a few clerical, watch-'men and supervisory employees at Herculaneum who can not be paid theincreaseuntil the same has been approved by the War Labor Board.Application was filed with the pi oper U S agencies on July 16 and July 19, 1943,for the approval of the increase for all employees receiving less than the $5,000 00per year.This is in conformity with my statement of April 27, 1943, wherein Iadvised you that whatever increase was granted to Herculaneum, we would requestbe made applicable to our employees here in the Lead Belt, and this will be put intoeffect immedaitely upon receiving the approval of the War Labor Board.I also want to remind you all that under the law no one can be requiredto belongto a union as a condition of employmentnor can be fired because he joins a union.The St. Joseph Lead Company will never agree to a closed shop./8/CLINTON W. CRANE,President. ST. JOSEPH LEAD COMPANY455"one of them [the notices] appeared by the drinking fountain which is to the rightof the north door of the machine shop as you walk in. It had been defaced bypenciling it to say `contradictory date'.So I asked Mr. Arnoldi and told himthat I had heard he had made some derogatory statements about the veracity ofthe statement that Mr. Crane had signed.He said he had heard it wasn'ttrue . . . I told him that I could tell him personally and officially that was true... and that if any further remarks about its truth were made I would justconsider it as agitation." 12A month before the December election, Cornell Simmons, mine driller in theFederal division was asked by his foreman, Basil Thomas, "what do you hope toaccomplish by the union?" 23 and with a slighting reference to employees who wereleaders in the Union, said "If this union don't go through, they won't have anymore job than a rabbit . . ." Thomas did not deny the material parts of thistestimony."4.Collective bargaining agreementEarly in August, 1943, the Union notified Respondents verbally, and on August16th by letters, that it represented a majority of the production and maintenanceemployees at the lead mines and mills.On August 25th it filed its petition forcertification as the exclusive bargaining representative with the Regional Officeof the Board, pursuant to which the election was conducted on December 9, 1943,and the Union was certified.Following that, in December, negotiations beganfor a collective bargaining agreement and extended to March 13, 1944, when anagreement was executed.35There was no evidence that the agreement was beingviolated in its specific provisions, and there was evidence that grievances werebeing adjusted under its terms.22Later, on cross-examination, he testified that Arnold! "was the oneman Iheard hadmade the statement they had not made the application," but did not recall who reportedthis to hint.When asked what other steps were taken to inform employees that theapplication had been made, other than speaking to Arnold!, he said "The statement wassigned by our president, stating so. It wasn't necessary ", but that he did believe therewas special cause to speak to Arnoldi.Further details of this incident are recountedlater, in the events leading up to the dischaige of Wallace C. Snyder.2i Substantially this same argument had been used in this division in January, 1943,when machine shop foreman Schmidt asked Dempsey why the men were organizing aunion and told Dempsey he was wasting his time, "that the company had been good to themen and continued to be, and it was useless to organize a union"Dempsey's testimonyin this respect was unrefuted, Schmidt not having been called as a witness24The Trial Examiner finds other incidents, described at the hearing, are not significantor are not so material that they require a resolution of conflicting testimony, such as theremarks attributed by Hawkins to Mine Captain Jinkerson in the forepart of 1942, saying"We don't want the CIO here" , the remarks attributed by Calvert and Mabery to ForemanArmon about August 1942, saying he "would not work a CIO man" when arguing whetherJohn L Lewis was president of the CIO ; the remarks attributed to Mine Inspector Aslingerearly in 1943 by Strausser, saying "this union, if it got in, the men that worked in thespecial service..like [your] dad would not have no job" ; the remarks attributed bySpear to Foreman Hargis about the first of December 1943, saying "When the union getsin the company will quit paying bonuses" ; the remarks attributed by Meadows to ChiefClerk Meadows, his brother, at an unfixed date, saying "it would not be wise for me to bea member because he didn't think that Mr Bain would like the idea" ; the conversationbetween Gilman, and foreman Gilman, his brother, when described as all "pooched up," orbetween him and Assistant Superintendent Turley, in September 1942, saying "Lavell saidthe Independent union would be more preferable than the C. I. O. union" ; and otherincidents not alluded to in the text of this report nor in this footnote25 Shortly after these negotiations began, the Respondents invited the Union to join inits application to the National War Labor Board which had been filed on July 15, 1943,and then was pending in the Regional Office, seeking authorization to grant a wage increaseto classifications of employees represented by the Union.The Union joined in the applica-tion, and on February 28, 1944, the increase was authorized. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDAt about the date when the agreement was executed, shop steward JamesForrester had criticized some underground employees in the Desloge division forworking between 10: 30 and 11: 00 a. m., the period fixed in the contract for-lunch.Obedient to the protest, these employees suspended work at 10: 30 on thefollowing day, which prompted the Mine Captain, Paul Jmkerson, to censure For-rester for "shutting down" operations.Nevertheless, the lunch period wasobserved thereafter at the hours fixed in the agreementThis circumstance waslater discussed by the union grievance committee with Superintendent Bain, atwhich time Bain said in substance if the union committeeman insisted on "hewingto the line" in this respect, the Company in turn would hold the committeeman"responsible for eight hours work for every nian underground " 26In April, on an occasion when John Calvert and Clifford Strausser, electriciansin the Desloge division, were working, with their foreman, Lewis Armon,Strausser contended that he should be receiving a higher pay rate, notwith-standing his term of service had not made him eligible for the top rate underthe "merit increase" system of the Company. The argument became somewhatheated, and Strausser supported his contention with Armon by alluding to termsof the contractArmon responded by saying, the "contract wasn't worth thepaper it was written on."In midsummer of 1944 John Surina, shop steward in the Leadwood division,received a complaint from a machine operator, whose job had been given toanother man by Mine Captain Pettus. Surina considered this transfer contraryto the job-bidding clause of the contract and inquired of Pettus concerning hisaction, although he did not present the matter formally as a grievance. Pettusasserted he had the right to do it, and Surina told him he thought he could not"according to the book"-alluding to the contract which was published in book-let form.Pettus, apparently as an impatient exclamation, denounced "the book"and told Surina if he didn't get away from there Pettus would pull his whiskersout.Surina then presented Pettus' action as a grievance to SuperintendentBain, requesting Bain to have Pettus brought before the grievance committee,which Bain refused. This matter remained unsettled at the time of the hearing.In a previous instance however, when discipline was imposed on another work-man for some infraction, Pettus counselled with Surina concerning the intendeddiscipline and did so with apparent deference to Surina's position as shopsteward.C.Discrimination to discourage union membership1.Otto RatleyOtto Ratley was first employed by the Company in 1910, and worked until1922, when he quit to engage in business for himself 27He again entered theCompany's employ in March 1937 as a laborer, and worked in a variety of jobs,such as steel work, pipe fitting, concrete finishing, plastering, and later ascarpenter.In September 1937 the Company established the Construction De-partment with Dunlap as its supervisor.At that time Ratley was assigned tothis department where he worked until 1941, when he was transferred to the26 The grievance committee at about this time presented to Bain as a grievance the surlyattitude of Mine Captain Jinkerson it the time of his refusal to discuss with Forrester andanother steward, Rawson, a matter which they attempted to adjust with him (luringJanuary, prior to the execution of the agi cement which fixed the grievance procedure.At that time Jinkerson was under instructions from the Company, then engaged innegotiating with the Union for the agreement, not to deal with any union representatives.27One enterprise was improving real estate, the construction work of which he didpersonally and also through building contractors. ST. JOSEPH LEADCOMPANY457mill repair gang under Buxton and continued there until the episode of January1942, related above.Following his transfer at that time back to the construction department,Ratley continued there until he quit on June 12, 1943, working either in thecarpentry shop under Foreman Lawrence Maurer or on the construction gangunder Foreman Arch Ketcherside, both under the general supervision of Con-struction Foreman Dunlap.In the early spring of 1942 he joined the Union. and was selected to representthe Construction Department as one of its organizing committee.Ratley helpedin the distribution of membership applications, enrolled numerous members,attended the Union's meetings, and participated generally in its activities, duringboth its "under cover" period and its open campaign.Before he received his "merit increase" in the spring of 1942, referred to above,Ratley asked Carl Davis, an employee in the personnel section, why he was notentitled to a raise when other employees were granted themAccording to Ratley,Davis told him, "you do anything that is to be done, and get the work done anddo it by yourself," and promised Ratley that he would "find out what is thematter."Two or three hours later Davis reported to Ratley he was retardedbecause of the incident with Buxton, in January. Several weeks later Ratleyreceived his "merit increase," which was his last raise in pay.Ratley testified that more than half the time he was employed in his car-pentry assignments as a lead man. According to Ratley, the first complaint hereceived about his work was early in 1943, when Dunlap asked him if he knewhe was failing to give satisfaction,-"Wasn't making a hand," and told him hisforeman had made complaint against him. Thereafter, Dunlap found occasionrepeatedly to criticize him. In March when working at a sawmill, as relatedabove, Ratley said that Dunlap told him "You are not doing satisfactory work,you are not doing your work," and said, "You know I was supposed to get onyou when Buxton got on Paul Black, but I neglected and hated to do it . . . Iam getting it off my chest now." On another occasion in April, according toRatley,when finishing several days' work in building ladders for which hisimmediate foreman complimented his fast work, Dunlap criticized him "forletting down on the job." Later, when building racks in the core house, whichrequired the shaping of lumber and entailed some loss of time, Dunlap toldRatley he was "doing an awful lot of standing around," and said he had loafedon a previous job when he had erected partitions for a core inspection room.According to Ratley, he had not been criticized by any of his immediate foremenduring this period or at any other time.In the latter part of May, Dunlap assigned Ratley to work on a dam construc-tion job under Foreman George Gibbons, and then told Ratley if he did not makegood on that job he would be terminated, since all his foremen had complainedabout this work.On the second day of that assignment Dunlap appeared at thejob and took Ratley off in his car, when he told him "Gibbons is complaining"and said "Now, I know you could do it. I want you to get in there and work."A few days later, according to Ratley, Dunlap said that Gibbons had made furthercomplaint that Ratley "wasn't making good," had done everything but the rightthing, to which Dunlap added that Gibbons was the last foreman he could putRatley under and he was going to classify Ratley as a "helpers RB Ratley re-sponded, "Whatyouwant me to do is quit . . . Why don't you fire me?", andquoted Dunlap as saying, "I ain't no fool ... No, I don't want you to quit,28 It appears from Ratley's testimony, carpenters were classified either as "leaders" or"helpers "Elsewhere he testified that on his first day on the dam construction job Fore-man Gibbons told him "I am supposed to be the leader here and you are supposed to be thehelper fiere." 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDIwant you to get in and do your work,"and refused Ratley's proposal to talkwith Gibbons about the complaints supposedly made by him.Ratley testifiedthat during this last week of work,Dunlap censured him on three differentoccasions.Two days before he quit, Ratley requested Foreman Gibbons to tell Dunlapthat he would quit if given a release.Gibbons refused to request the releaseor see Dunlap, saying"No, you go ahead and work . . . You are making a goodhand here,and to the devil with him; you just stay down here and work.s°'Ratley told Gibbons, "No,it is too unsatisfactory, and I figure he has demotedme ; he has put me out in this darned mudand wateras a helper,and I don'tthink I am very important.""On Saturday,June 12, Ratley again requestedGibbons to report to Dunlap his intention to quit, and again Gibbons attemptedto dissuade him.At the close of wo--k that day,Ratley told Dunlap he wasquitting,and asked him to arrange for his release.On the following Monday, June 14, Ratley again saw Dunlap who sent him tothe personnel office to get his separation papers. Phillips,the personnel manager,asked what had provoked him, told him he imagined his abuse,°ioffered toinvestigate the situation,urged there was no need to quit, referred him to theemployment agent, Knowles,who offered to transfer Ratley to a job undergroundas a railroad maintenance man, which Ratley refused with the explanation thatwas not his trade.After leaving the Company's employ, Ratley registered with the U.S.Employ-ment Service.About 30 days thereafter,Ratley applied for a job with a construc-tion contractor, Pullem, who had a contract job for laying brick and tile aroundthe Federal Mill building on the Company's property.Pullem later notifiedRatley to come to work on a Monday morning,and exacted from him a promisethat he be there on that day to work with a mortar mixer employed to helpRatley.When Ratley went to work on the appointed Monday, he was deniedentrance to the place of work, and was told by Phillips, personnel manager ofthe Company,that Dunlap phoned him on the preceding evening and told himthat he did not w.int Batley to work thereunder PullemFollowing this incident,Batley sought work elsewhere,and did find some occasional employment.Dunlap testified that he first had complaints about Ratley'swork before hewas assigned to the mill under Buxton in 1941, at the time Ratley was workingunder Dunlap,but did not then discuss these complaints with Ratley.Hetestified that he had consented to the transfer of Ratley to his department, inJanuary 1942,after he satisfied himself that the Company had approved ofRatley being reinstated.Dunlap testified that the first instance thereafter when it came to his attentionthat Ratley was not satisfactory,was when Ratley was assigned as a helper,to construct a core inspection room atRiver Mine.He had had no complaintabout Ratley, but observed that the job did not progress satisfactorily.Thisprompted his investigation and he learned that Ratley was visiting with em-ployees there and leaving the work to be done by the other man assigned to29 Earlier in his testimony Ratley quoted Gibbons on this occasion as saying, "No, youain't going to quit.You are making a good hand here. If he [Dunlap] comes back andbothers you again, you let me know and I will tell him to keep his nose out of my business,and if this job isn't suiting him he can put somebody else on itYou stay right here onthe job."80Ratley was paid at his regular rate for work done that week and customarily receivedthe same rate of pay in instances when he was assignedas a leader."'when told he was imagining that he was being abused by Dunlap, he reminded Phillipsof an instance when he, Ratley, had reported to the personnel office Dunlap's efforts tomake his work "look bad," by assigning him to do a job without providing materials thatwere required, and to corroborate his complaint in that instance Ratley had taken Phillipsto the job and had shownhim the situation. ST. JOSEPHLEAD COMPANY459the job, Flannery.He said he corrected this situation, by taking "Flanneryoff the job and gave Ratley a helper . . . made him [Ratley] responsible . . .and we got the job done."He said Ratley worked better asa lead man, andoccasionally would be assigned as a lead man, but that he "didn't make a verygood subordinate . . . left the job rather frequently and talked to everyonethat he could find to talk to."He stated that Ketcherside, construction gangforeman, complained about Ratley "about a half a dozen times ... from thetime he came back from the mill until he went to Gibbons.,"althoughDunlap could recall no specific instance of such complaint a.He testified thatMaurer, carpenter shop foreman, complained several times, and recalled oneinstance "on the form job for that addition to the Federal machine shop. . . .Estes [a carpenter] complained to Maurer and Maurer spoke to me about it"in the spring of 1943.He added that Maurer complained to him "practicallyevery time I asked him how Ratley was getting along" ; and said he wasprompted to make those inquiries because "I was suspicious of him ; after aman falls down in one department he usually falls down in the next one";and explained his suspicions were first aroused "before Ratley went to themill, he was failing before he went to the mill in 1941."Dunlap testified, however, that the first time he talked with Ratley about hiswork was in the spring of 1943, after Maurer made the complaint concerningRatley's work with Estes on the form job in the machine shop.He said hehad no recollection of the instance in March, described by Ratley, when "he wassupposed to get on him."He did recall Ratley's assignmentto build ladders,and said "those ladders were built in record time" by Ratley and Estes "whomade Ratley put out on that ladder manufacturing job."He did not recallhaving criticized Ratley thenHe admitted having told Ratley, before assigning him to the dam constructionjob, that he would terminate his service with the construction department ifhe did not make good, "because he had to make good and we were giving himthe last chance."With reference to Ratley's work on this job Dunlap testified"I drove down there one morning and I asked Gibbons how the job was going,and he complained that Ratley was not making a hand down there . . . thefollowing day . . . I picked Ratley up in the car .'. . and I told him thatGeorge had complained that he was not making a hand down there . . ."Withreference to the subsequent occasions described by Ratley, Dunlap said "I be-lieve that there was only one conversation with him" the one when he pickedup Ratley in his car.He denied that he had said to Ratley that he was "nota fool," when according to Ratley the latter asked why Dunlap did not fire him.He deniedthat Ratley talked with him at all on Saturday, June 12, and saidhe first learned that Ratley had quit onMonday morning,June 14th.He saidRatley's period of employment on the dam construction job was from ten daysto two weeks.With reference to the contract work of Pullem, Dunlap testified that Pullem"came to me one morning and wanted to know about putting Ratley to work onthe job, and I told him I didn't wanthim." 33He explained his disapproval ofRatley "because Pullem was operating on a more or less cost-plus basis, andI knew Ratley would not work and there wasn't anyuse of runningup the expenseof the job," although testifying he did not know whatRatley washired to do 04s%Ketcherside was not called as a witness.33 In locating the place of this fob,Dunlap said "our men were right with Pullem'smen, building scaffolding and things of that sort."ItRatley testified that he read the contract between Pullem and the Company, and thatit provided for payment to Pullem at a fixed price per hundred for tile and per thousandfor brick laid. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDForeman Maurer, called as a witness by the Board, testified that Ratley hadworked for him before being assigned to the dam construction job, and that heconsidered him an "average worker,"' and had made such report to Dunlap.He said he had had only one occasion to complain to Dunlap about Ratley'swork, alluding to the occasion when Estes reported that Ratleywas "loafing onthe job, and he had all the work to do."Foreman Gibbons, called as a witness by the Board, testified that Ratley workedfor him on the dam construction job, and in shaft work, and that he "made agood hand." 36He testified that he had not volunteered a complaint about Ratley.'swork at any time, but said that on the second clay of the dam construction jobhe was called into Dunlap's office, when Dunlap asked him how "everything wasgoing."Gibbons asked if he meant the equipment, and Dunlap said "no, I meanpersonnel," and then asked particularly about Ratley, to which Gibbons replied,"Oh, there is room for improvement for all of us "He testified he made nospecific criticism other than this remarkIn his testimony he explained that on"the first day he [Ratley] seemed to think there was a controversy or hardfeeling for him.He seemed to think I had it in for him . . He did not do muchthe first day of anything"He testified that a few days later he reported tohis superior "he [Ratley] was now doing good work, and should be left alone,"and stated, "he stayed on the job and made a good hand on that particular job."He recalled, rather indefinitely, that Ratley told him he intended to quit, butdid not tell him for what reasonThe dam construction job continued afterRatley quit, and some work was being done on it at the time of the heatingThe Trial Examiner, upon his observations of Ratley and Dunlap and uponconsideration of their testimony, is unable to accord full credence to either ofthemRatley sometimes was vague in fixing the time and sequence of events,was confusing by assigning the same detail to more than one incident, and wasprone to be argumentative instead of giving objective descriptions of what oc-curred.Dunlap's testimony, while definite, in parts was discredited by inherentinconsistencies and was contrary to other corroborated circumstances, and alsolacked that candor that accredits an intelligent witnessUpon his appraisal ofall the evidence, the Trial Examiner believes and finds that Ratley had beenconsidered an acceptable-workman prior to 1942, and that his work did notdeteriorate thereafter either in quality or in the measure of diligence given it;that Ratley was prominently active in behalf of the Union, a fact known toDunlap n who admitted his close supervision prompted by "suspicions" of Ratley ;that Dunlap's suspicions were not excited by the indolence he attributed to Ratley,and which he exaggerated and used as a pretext for his repeated criticisms ofRatley; that Dunlap misrepresented the number and nature of complaints hereceived against Riley, and falsely informed Ratley of his defection with hisforemen35Both Maurer and Gibbons were called as witnesses in August 1943 before the Unemploy-ment Compensation Commission of Missouri in a proceeding brought by Ratley against theCompany, when they gave testimony in about the same words concerning the quality ofRatley's workMaurer retains his position with the Company as a salaried foreman, andGibbons retains his position as a shaft foreman paid on a daily rateGibbons is a memberof the Union, and is covered by the Union's bargaining agreementS" See the next preceding footnote.34Ratley testified ehen working at the core house in March or April, Dunlap told him hewas "too busy organizing"and "handing-out"union cardsOn cross-examination headmitted that Dunlap alluded to such activity on'company time, but contended Dunlap hadno opportunity to observe such activity on the core house job because his visits there wereshort and infrequentDunlap did not testify to any of his-criticisms being prompted byRatley's violation of the no-solicitation rule, if such occurredIf that was Ratley's offen-sive conduct,causing the harrassing treatment,Dunlap did not reveal it and the Company'failed to urge it. ST. JOSEPH LEADCOMPANY2.Wallace C. Snyder461Snyder entered the employ of the Company on February 22, 1943, as a stock clerkin the supply house located above ground in the Desloge division.His immediateforeman in the supply house was C P. Hill, Jr., working directly under OscarMeadows, chief clerk and assistant employment manager of the Desloge division.Snyder's principal work was to issue supplies when requisitioned.38He was oneof four stock clerks, until one was inducted in the military service, after whichSnyder and the other two did the work formerly done by the four. His work wassatisfactory, enough so that Meadows and Bain spoke well of it at the time ofSnyder's discharge.Snyder joined the Union in April 1943, helped in soliciting members, attendeditsmeetings, and on one occasion raised the question whether stock clerks wouldbe included in the bargaining unit to be petitioned for.On August 3, 1943, the Company's president issued the notice to the employeesof the Company and its subsidiaries, relating to its application to the War LaborBeard for authority to increase wages, alluding to the employees' rights in joininga union, and declaring the Company would never agree to a closed shop 39 Onthat day Meadows brought a copy into the supply house and gave it to Hill,Snyder's foreman, who in turn directed Snyder to post it thereReading it at thatmoment, ShIder commented to Hill on the assertions contained therein, and toldhis foreman that he was a member of the Union.Prior to this time there had been talk among the employees concerning thereported action of the Company in making application to the War Labor Boardfor authority to increase their wages to a level equal to wages paid employeesin the Company's Herculaneum plant. Snyder testified, "We were hearing fromdown at the union hall that the application had not yet been made." Crane'snotice caused further speculation on the part of some of the union members, andwas discussed between Snyder and Rubert Arnoldi, Desloge electrician, as theyrode home from a union meetingArnoldi then was chairman of the legislativecommittee of the Union, and later became its president.He and Arnoldi decidedto satisfy themselves on the matter, and Snyder wrote a letter to the War LaborBoard to ascertain if the application had been filed.Before mailing it he showedthe letter, dated August 18, 1943, to Arnoldi 40Shortly thereafter, Claude Mabery, an electrician who worked in the shop withArnoldi, overheard a conversation between Mechanical Foreman Welland andemployee Waller concerning the notice that Crane had issued.A few minuteslater, according to Mabery, when he was talking with Foreman Welland, he toldWelland that "Mr. Arnoldi had told me that Mr Snyder had written a letter tothe War Labor Board to find out if the petition had been filed with the War Labor38Other duties required him to go to the places of various operations above ground, attimes in delivering supplies, in attending to the maintenance and replacement of miner'slamps kept in the change house, in making a monthly inventory of certain supplies thatwere stored near their place of use to avoid unnecessary handling.30 It is set forth in footnote 21, above.90 Snyder's letter was acknowledged on August 28 by the National War Labor Board,which referred it to the Non-Ferrous Metals Commission of that Board in Denver, Colorado,which in turn responded on September 3, saying, the " .Company sent copies of appli-cations to S M Thompson, Industry Member of the Non-Ferrous Metals CommissionThis office studied the transmittal letter signed by L T Sicka [General Manager] andconcluded the copies of applications were for the information of the Commission and werenot to be processedAccordingly, on July 27th we wrote Mr Sicka to this effect advisinghim that we assumed the original copies of the applications were being filed nnith the Wageand flour office. Department of Labor, and that they would he transmitted to the RegionalOffice of the War Labor Board at Kansas City foi action . .Snyder testified hereceived this letter on September 7, 2 days before his discharge 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard."He testified that Welland "started questioning me about it, and I toldhim that he could find out about it from Mr. Arnold!,as Mr. Arnold! was sittingabout 8 or 10 feet from us ... So he told me he didn't have time ..." 44A few minutes later, Division Superintendent Bain, accompanied by Arnoldi'simmediate foremen and two other foremen, came into the electric shop whereArnoldi was working.42As related above, Bain led Arnoldi into the machine shopto the bulletin board, asked him about the clipping that was there, reprimandedArnoldi for asserted violations of the Company's rule against discussing unionbusiness on the job, alluded to President Crane's notice, and warned him that fur-ther comments about it would be considered "as agitation."As noted above, on August 25, the Union filed its petition for certification asrepresentative in the regional office of the Board, in St. Louis. Shortly thereaftera conference was held in the regional office, in connection with this petition,attended "by representatives of the Union and the Company. The Company didnot have with it at this conference data which the Board requested, relating tothe number of men employed in various operations. The Union undertook tosecure this information through its miembers 43 Its committeeman from theDesloge division, Charles Adams, asked Snyder to get the number of employeesworking above ground and below ground in that division. On Saturday, Septem-ber 4, Snyder asked Carl French, a timekeeping clerk who then worked in theDesloge division office, to give him the total number of men who worked in thatdivision.French said he did not know the figure, and suggested that Snyder askDailey Goforth, an accounting clerk in the Desloge office who previously had beena stock clerk in the supply house.44 Snyder then went to Goforth who told himhe did not have the information, but that he could get it from the number of time-cards in the card racks 46Snyder testified he followed this suggestion, and immediately thereafter wentto the card racks and got the total number of men working in the mill, shop, andunderground, by counting the card places in the rack and estimating the approxi-mate number.He said he turned this information over to the Union on Saturdayevening.The Trial Examiner finds, on considering the mutual corroboration ofSnyder and French, the subsequent undisputed action of Snyder being consistentwith his version of Goforth's statement, and an undenied incident 98 in whichGoforth attempted at that time to shield Snyder, that Goforth did refer Snyder41Welland,called as a witness,testified he did not recall this incident,although he didhave occasional conversations with Mabery in the course of his workHe did not recallany conversation concerning Crane's notice,nor that he was told of Arnoldi's statementconcerning the inquiry made, nor that Snyder was the author of the letter.42Mabery corroborates Arnold! with reference to this incident11The evidence is clear that the Union sought the information at the request of a Boardagent,the evidence will not permit the inference that the Company wilfully refused toproduce the data,nor that Snyder's subsequent discharge was a reprisal because he soughtthat which the Company had refused.44French, later called as a witness by the Board,fully corroborated Snyder in hisaccount of this incident.45Goforth,called later as a witness by Respondents,confirmed that Snyder had askedhim for the number of employees,but stated"I told him I didn't know,and the informa-tion-Ihad been told not to let out any information in here,"and later said it was"because the information was supposed to be kept within the office."Snyder,when recalled,testified that Goforth made no such statement to him, but on the contrary Goforth told himthe number of persons employed as telephone operators,watchmen,and in special servicesin what was considered general work,and referred him to the card racks in the mill, shop,and changing room for those working underground,to get the number of Pmplovees inthose operations40Snyder testified,without refutation,that on Wednesday at noon Goforth came andtold Snyder that Oscar Meadows had questioned him concerning his conversation withSnyder on Saturday,and he told Meadows that Snyder "wanted him to go on a squirrelhunting trip." ST. JOSEPH LEAD COMPANY463to the card racks for his requested information and did not tell Shyder he wasprohibited from giving out such information.Snyder testified that on the following Tuesday, when going to work he was toldby Charley Adams that the Union was required to report to the Board's RegionalOffice the number of men in the various underground operations,and he suggestedto Snyder that he might get this information from Ben Weitzel,an accountingclerk in the Desloge office who had expressed interest in being included in thebargaining unitLate that afternoon Snyder went up to where Weitzel workedin the office of the mine superintendent,and asked him how many men workedin various underground operations.According to Snyder,Weitzel respondedby telling him the number that worked in the drift,and in the stopes,when theirconversation was interrupted by the approach of the safety engineer.Snydertestified thatWeitzel then told him he would give Snyder the information thatevening or the next morning,whereupon Snyder told him he would have Adamsget it from him that evening,since theinformation was wanted at a union meet-ing that night.He testified further that he did not get to see Adams to makethis arrangement,nor did he seeWeitzel that nightAs notedabove, on thatevening Snyder received an answer to his letter to the War LaborBoard.Accord-ing to Snyder,when Weitzel passed the supply houseon the nett daySnyder askedfor the information,at which time Weitzel said, "I am afraid to give it to you,Wallace. I amafraid I will get in trouble."Snyder told him then,"If you thinkitwillget you intioub e we do not want it," and told him to let it goAt noonthat day, as noted above,Goforth told Snyder thatOscar Meadows,the chief clerkon that morning had questioned him about their conversation on Saturday. Dur-ing the afternoon Snyder saw Superintendent Bain at the Desloge division, andfor the first time saw him down in the supply house.Weitzel was called as a witness by the Board.He testified to having had twoconversations with Snyder before his discharge,when Snyder sought informationabout the number of men employed underground at Desloge.Weitzel fixed thefirst conversation as having occurred near the supply house,"two or three or fourweeks" before another that occurred in his office.He said in the,first conversa-tion, Snyder told him "he wanted the number of men that were on the mine payroll and thebreakdown of them bydepartments," in response to whichWeitzelsaid,"Iwould see him later."With referenceto the secondconversation,' hesaid Snyder"asked the number of men in themineorganization and how theywere broken down by departments.I started to giveit tohim and then I decidedI wasn't supposed to and I didn't.With reference to this last statement, he latertestified,"I was going to, but I don'tremember exactlywhetherI said a wordabout anything or whether I didn't.I don't believe that I did"He did not recallwhether hetoldSnyder why he was refusing to givehim theinformation, but hesaid he refused to do so because he then remembered a general instruction he hadreceived from Oscar Meadows 15 years before to the effectthat "everything inthe office was confidential,meaning mostly everything in the office."He saidthat afterwards-he was not sure whether it was the same day-he went to OscarMeadows'office and told him that Snyder had been seeking this information.Hedid not rememberwhat Meadowssaid in response.Following that,and beforeSnyder's discharge which occurred on Thursday,September9,he was calledtoMeadows'office where he related to both Bain and Meadows what he previouslyhad told the latter.Noting the nervous and confused manner of this witnesswhen testifying and his vague and unconvincing testimony, the Trial Examinerdoes not credit any part of it that is inconsistent with the straightforward andcredible account given by Snyder,who wasconsistent in detailing what happenedthrough extended and repeated cross-examination."Weitzelsaid it occurred during the afternoon,but lie could not fix the day.679100-46-vol. 65--31 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDOscar Meadows, the chief clerk, called by the Company as a witness, testifiedthatWeitzel told him of Snyder's inquiry, whereupon Meadows interrogatedother clerks and was told by French and Goforth that Snyder had asked themabout the matter.Meadows said the information requested by Snyder wasconfidential, and that he had given each of his clerks specific instructions wheneach was hired, not to betray any information they learned in the officeHe saidGoforth told him 's that he had refused to disclose to Snyder the informationrequested, explaining to Snyder that he had been instructed to keep officeinformation confidential and would not furnish it to himMeadows testifiedthat Superintendent Bain was at Desloge the day he talked with Weitzel, French,and Goforth, and about midafternoon he told Bain what he had learned fromthe three clerks.He said he had not inquired of the clerks for what purposeSnyder had sought this information, and that Bain did not ask him the purposefor which Snyder wanted it, that they considered only that the informationsought was confidential'He testified, in talking with Bain there was noallusion toSnyder's activities in the Union, and that he knew nothing aboutSnyder's activities.He said that neither he nor Bain tried to see Snyder thatday, but thatBainsaid he would think the matter over and talk with Meadowson the following morning.On the following morning, Thursday, Bain returned to the Desloge divisionoffice, and questioned the three clerks to confirm what they had told Meadows.Bain testified, concerning Snyder, "he had made four attempts to obtain someinformation to which he was not entitled, two of those attempts were made afterhe had been told by one of our employees that the information was confidential[alluding to what Goforth had said]. I asked Mr. Meadows to call him overto the office."Bain testified, "It has been one of the unwritten rules of the Com-pany that anyone that was guilty of trying to obtain or give confidentialinforma-tionwould be no longer in our employ."' There was no evidence that the"unwritten" rule against, trying to obtain information, in contrast to the instruc-tions given clerks against giving out such information, was ever announced ; andBain testified he knew of no instructions being given to anyone other than clerksin the division office.Snyder, in his testimony, stated he had never been soinstructed, and knew of no rule against making inquiry concerning employmentdata.Bain saidhe understood the information sought by Snyder to be "the totalnumber of men in the mine, broken down by job classifications into various depart-ments underground "Bain characterized this as "confidential information,"and said that Snyder "was trying to get some information we kept in the vault,and the vaults are closed," and explained further "that data was part of therecord of the St. Joseph Lead Company and was not for publication," and "wehave all been instructed that even the smallest article written regarding St.Joseph Lead Company's affairs is transmitted through the central office forapproval before publication."He described at length the restraints imposedby the Plant Security Division of the War Department, applicable to the Com-pany's operations, but failed to disclose that any of these regulations had appli-cation to divulging the number of men engaged in mining operations.He saidhe saw no possibility of sabotage in having this information disclosedWhen9eGoforth did not testify that he told Meadows thisasBain later testified it would have made no difference to him if he had known thepurpose for which the information was wanted5° He was then askedby Company's counsel,"Are you acquainted with any rule applyingto clerical employees with reference to confidential information ^ ' to which he replied."I am and I so instructed Mr. Meadows to give those instructions to his new clerks . . .that the Company's information and figures are confidential." ST. JOSEPH LEAD COMPANY465asked by the Trial Examiner what there was in the nature of the informationthat made it confidential, his answer was "only that it was the St. Joseph LeadCompany's policy, and it is open to any authorized person." 6'On that same morning, September 9, Snyder was called to Meadows' office, wherehe met Bain personally for the first time.According to Snyder, Bain said tohim, "Icalled you up here to tell you we aregoingto let you go for attempting tosecure confidential information."Snyder answered by saying he regretted tohear he wasgoing to losehis job.After a moment's silence, according to Snyder,Bain said,"Well, Snyder, don't you want to deny it," to which Snyder responded,saying, "No, sir."This concluded his employment.He testified thatBain dillnot state explicitly what was meant by "confidential information," and that heinferred it had, reference either to his efforts to ascertain whether the Companyhad filed its application with the War Labor Board, or to his efforts to learn thenumber of employees working in various operations at Desloge.He explained itinvolved in each instance his dealings with other employees who were his friends,and he was reluctant to implicate any of these people in his predicament.Hesaid he did not ask Bain to be explicit.Meadows recounted the incident with the same detail described by Snyder, andquoted Bain in saying, "We have information or reports that you have attemptedto secure confidential office information, and we will have to discharge you if thisis true."Bain, testifying to this event, said, "I told Snyder that I had been informedand I had verified personally the statement that he had sought confidential payroll information of the Company, and that if it was true I was going to have todischarge him. I said, 'Is it true?'He said, 'yes.'He said 'but I didn't get theinformation.s12Bain testified it was his recollection that he specifically men-tioned to Snyder that his offense was in seeking "payroll information" that wasconfidential.Snyder, later called again as a witness, stated positively that Baindid not specify the allegedly confidential information related to "payroll" data,and at no time did Snyder remark to Bain that he had sought such informationbut failed to get it.Snyder was a credible, dependable, and accurate witness Insofar as thereis a conflict between his testimony and that ofBain, Snyderis corroborated byMeadows. The TrialExaminerfinds the occurrences were as related by Snyder ;that Snyder violated no preexisting rule; that the previous instructions were arestraint upon office clerksdivulginginformation, and that this instruction was ,not given to clerks in the supply house and was unknown to Snyder; that Bain'sexplanation of company practices in releasing information had reference to di--closures to the public, instead of to its employees, and related to matters of adifferent characterthanthe numberof employees which ordinarily would'be61At the conclusion of the hearing the TrialExaminerInvited the Company todiscussin its briefwhat made such informationconfidential,and in responseit cited this answerof Bain.The Company's brief states, "The Company has for years given instructions toits office employees thatalloffice information is considered to be confidentialto the Com-pany and thatno informationcan be given out by any employeeuntil clearance is hadthrough the central ofnce.This absoluterule appliesto the most trivial aswell as themost important fact relating to the Company'sbusiness.Violation of thisrule subjectsthe guiltyemployee to discharge."5'Both Snyder and Meadows quotedBain, in this remaik,as sayinghe would rather seeSnyder cart away a truck load of strategicsuppliesthan to get information that wasconfidential.Bain testified, however, that he said, "You have proven to me that you areunworthy of trust in the position, and as far as your not getting the information, youwould be just as guilty as if you were loading your car with copper wire and we caught youbefore you left the plant." 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommonly known or easily ascertainable by employees ; that such informationwas not of the nature of a trade secret or data to be used in collective bargaining,nor was its use likely to endanger the legitimate interests of the Company ; thatthe professed "confidential" nature of the information was attributed it to givean appearance of justification for the Company's actions; that the Company knewthe Union had an interest in securing the information, knew the purpose forwhich Snyder sought it, aild knew he was acting in behalf of the Union in seekingit; that it feigned a lack of knowledge and a lack of interest in the purposes forwhich the information was sought ; and that it fixed upon Snyder's efforts to getthis information as a pretext for discharging him. 'D Findings in conclusionThe treatment of Otto Ratley, from early 1943 until he quit, was in markedcontrast to that which preceded 1943Dunlap's assigned reasons for such treat-ment, that Ratley was inefficient and indolent, is discredited by his own admis-sions as to Batley's capabilities in his work and also by lack of corroboration ofthe complaints against Ratley.On the contrary, the immediate foremen foundhim to be an acceptable workman.Dunlap failed to substantiate such differencein Ratley's conduct that would warrant the difterence in conditions of supervisionimposed upon him.Examined in relation to other events and Ratley's knownunion activity, the asserted indolence of Ratley is found to be only a pretext anda sham. Dunlap's attitude toward any concerted action of workmen was revealedin his reproach to Ratley in January 1942, after which Dunlap was instructed byhis division superintendent not to comment on the men's efforts to organize ;with the emergence of the open union campaign early in 1943, Dunlap found hisfirst occasion to censure Ratley ; thereafter he maintained close supervision overBatley, engaged in repeated and unfounded criticisms of his work, and assignedhim to the dam construction job on "his last chance" ; the counterfeit of his criti-cisms was transparent when in March he disclosed his action was the counterpartof Buxton's efforts to curb Black; his true motive to restrain Ratley's unionactivity is verified when he prevented Ratley's employment by Pullem 6' at a placewhere he would have personal contact with other company employees.Ratley quit on June 12, 1943He discredited Superintendent Dunlap's pro-fessed desire that he not quit, he disregaided the protestation of ForemanGibbons that he not quit, ignore Dunlap, and be content with his employment;he:_discountenanced the efforts of Personnel Manager Phillips to dissuade himfrom quitting and to persuade him instead to take a job in another branch of,the Company's operations.The Trial IExanriiner finds the close and critical supervision of Batley was achange in th'e conditions of his employment, and was imposed to discourage hisactivities in behalf of the Union and to discourage union membership generally.Ratley was not ,discharged but, following his discriminatory ti eatment, andIrritated and impelled by it, he quit"The Company, by its treatment of Ratley,disc'riminnted in regard 'to the conditions of his employment, and thereby dis-6,The complaint' does not allege either blacklisting or discriminatory refusal of hirethrough compulsions on PullemAlthough there is sufficient evidence to raise suchinference, it cannot be said that such issue was fully developed by the evidenceCfPhelpsDodge Corporation,19'N L R B 547, enforcedPhelps Dodge Corporation v N L. R B.,313 T1 S 177w An inference that Ratley considered that he quit without compulsion, can be drawntiom the fact that he first presented his case to the Board's Regional Office about a yearafter he quitThis was 4 monUii. after the charge in behalf of Snyder was filed by theUnionJ ST. JOSEPH LEAD COMPANY467couraged membership in a labor organization, and interfered' with, restrained,and coerced its employees in the exercise of the rights guaranteed them in,Section 7 of the Act.Having found the Company did discriminate against Ratleyin this manner, the Company's motion to dismiss the complaint with respect toRatley is deniedThe discharge of'Wallace C. Snyder came at the tension point when Super-intendent Bain considered the Union's persistent questioning of the Company'swage policy as "agitation," and when the Union had instituted a representationproceeding for the purpose of establishing its right as bargaining agentTheCompany's course of conduct had been calculated to avert unionization of itsemployeesSnyder's action in trying to secure the required employment datafocused on him the resentment against the increasing threat of the Union'ssuccess.The clerical staff, serving as infoi mers. were fully aware that Snydersouglit the information for the Union; and the Company revealed its knowledgeof his purpose by its inexplicable failure to question hire concerning his motives.Bain fixed upon the pretext cs of the "confidential" character of the information;and an asserted violation of an inapplicable rule, to remove a union agent andto curl) further union supportThe Trial Examiner finds the Company dis-charged Wallace C Snyder on September 9, 17-13, to discourage union member-ship and activity, and thereby discriminated with regard to his tenure of employ-ment, and interfered with, restiamed, and coerced its employees in the exerciseof thew rights guaranteed by Section 7 of the Act Its motion to dismiss thecomplaint with respect to Snyder is deniedThe Trial Examiner finds that the Company manifested to its employees itsopposition to the Union, by imposing restraints on the employees' discussions ofunion matters while at work and by prohibiting them from posting or distributingummon literature after the Union began its open campaign early in 1043, in contrastto its indifference to such activities in behalf of the Independent and the VictoryClub at the time when the Union's activities were seemingly ineffectual. Althoughnot finding this in itself to be an unfair labor practice, this disparate treatmentin the critical stage of the Union's campaign did emphasize and implement otherpractices of the Company which are found to have been unfair labor practices.The Trial Examiner finds that the Company demonstrated its antagonism toward'concerted action of its employees, and restrained them in their exercise of thisright, by reprimanding and threatening a reprisal against Batley for,acting as an63There is no evidence that the number of its employees previously had been declared"confidential "Regardless,this is data(to be distinguished in its character from thatused in bargaining negotiations)which employees comprising a union have a right toascertainWithout it they are unable to determine for themselves whether a statutoryexclusive bargaining agent has been designated.Section 9(a) of the Act If the TrialExaminer credited the Company's version,that this information was considered confiden-tial by the Company and the discovery(or the effort to discover)such information moti-vated the discharge,then the Trial Examiner would still find that Snyder's discharge wasdiscriminatory tinder these circumstancesHaving found the, Company knew the informa-tion was sought for proper union purposes,the Company could not privilege either itsrefusal of the information or its discharge of an employee for seeking it on its decisionthat the data was "confidential,"to thinly disguise the Company's purpose of interferingwith employees'rights, or otherwise deny them access to facts which determines whetherits employees have attained the right to bargain through their unionThe contraryholding would tend to encourage a type of labor dispute on the question of representation,which the declared policy of the Act seeks to avoidIf on the other hand, the Companyrested its discharge on the method Snyder used in trying to get the information, 1 e,direct inquiry of office clerks(a reasonable means as viewed by an employee who was notapprised of company rules),then the Trial Examiner believes the discipline to he dispro-portionate to the offense,and would find the extreme penalty of discharge was discrimina-tory when related to the Company'smanifest opposition to the Union 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDleader of such concerted action in January 1942; that the effect of this unfairlabor practice was not fully dissipated by his reemployment,in view of theimmediatereproach and subsequent treatment of Ratley;and further finds thatthe scattered and unrelated incidents in the latter part of 1942 are withoutsignificance,except in disclosing the normal practices with which those of 1943were in contrast;and further finds that the Company engaged in a course ofconduct to restrain its employees from joining the Union and supporting itsactivities(a) by the discharge of Snyder and the treatment of Ratley set outabove,(b) by Buston's changed attitude toward Black after he failed tocteinptBlack in his union loyalty with the lure of a better job, with more critical stand-ards for his work, vigilant supervision of his conduct,and unwarranted reprovalof his behavior, (c) by disparaging the Union in attributing to it a purpose toexact high initiation fees, postulated in Crane's widely publicized question-and-answer policy statement which manifested the preference for no union in anabstruse declaration of employees'right to organize,when such statement wouldhe interpreted by its employees in the light of unfair labor practices in which theCompany then was engaging,(d) by disparaging the benefits to be derived fromunion representation,(e) by intimating to Hobaugh and others that their jobswere endangered if they supported the Union,(f) and by warning Arnoldi againstany further discussion of a matter of legitimate interest to the UnionIt thereby.interfered with, restrained,and coerced its employees in the exercise of theirrights guaranteed by Section 7 of the Act.The Trial Examiner finds no substantial evidence to support the specificationin the complaint that the Company discredited its collective bargaining agree-ment with the Union, nor the specification that the Company promoted, aidedor assisted the United Victory Club in opposition to the Union.These allegationsare specifications of fact under the general allegation that the Company inter-fered with,restrained,and coerced its employees in violation of Section 8, para-graph 1, of the Act, which is found to be sustained by substantial evidence inother respects.The Company'smotion to dismiss the complaint in its entiretyis deified,but these allegations in the complaint should be dismissed`,The Trial Examiner finds no evidence to support the complaint with referencetoMine Lamotte Corporation,and the Corporation'smotion to dismiss the com-plaint in its entirety with reference to it, is granted 67IV. THE EFFECT OF UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in Section III, above,occurring in con-nection with the operations described in Section I, above,have a close,intimate,and substantial relationto trade, traffic,and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.'The Company contends in its brief that in widespread operations the occurrence ofisolated instances of anti-union remarks fails to sustain the accusation that the Companyis engaged in unfair labor practicesThis argument loses its force,however,when thoseinstances occur contemporaneous with persistent unfair labor practices,as in the treat-ment of Ratleyand Black,and those having continuing effect, as in the discharge ofSnyderParticularly because of the latter, the Company cannot justly claim either exon-eration for these former practices,or condonation of them because of now according theUnionrecognition through existing bargaining relations"Cf.The Press Company,Inc. v N L. R. B.,118 F.(2d) 937;Matter of NationalLinen Service Corp., United Linev Supply Co,Linen Service Corporation of Texas,451N L.R. B. 171;Matter of Ronrico Corporation and Puerto Rico Distilling Company,53 N L. R. B. 1137. ST. JOSEPH LEAD COMPANYV.THE REMEDY469Since it has been found that the Company has engaged in certain unfair laborpractices it will be recommended that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.Since also it has been found that the Company discriminated in regard to theconditions of employment of Otto Ratley, to discourage union membership,itwillbe recommended that it desist from this discriminatory treatment of its employees.Recognizing that the effect of such discrimination will tend to decimate the sup-port of the Union, by inducing employees to quit, as in the case of Ratley,itwillbe recommended that upon his applicationthe Company shallreinstate Ratley tohis former or a substantially equivalent position,without prejudice to his seniorityor other rights and privileges,and make him whole for any loss of pay he maysuffer following any such application,by payment to him of a sum of money equalto the amount he normally would have earned as wages from the date of suchapplication to the date of the Company's offer of reinstatement,less his net earn-ings during such period.Likewise,since it has been found that the Company discriminated in regard tothe tenure of employment of Wallace C. Snyder, it will be recommended thatthe Company offer him immediate and full reinstatement unconditionally to hisformer or substantially equivalent position,'without prejudice to his seniorityor other rights or privileges,and make him whole for any loss of pay he has suf-fered by reason of such discrimination,by payment to him of a sum of moneyequal to the amount he normally would have earned as wages from the date of hisdischarge,September 9, 1943, to the date of the Company's offer of reinstatement,less his net earnings'during such period.Upon the foregoing findingsof fact and upon theentire record in the case, theundersigned make the following:CONCLUSIONS or LAw1.International Union of Mine, Mill and Smelter Workers, C. I. 0., and its LocalUnion 648, are labor organizations within the meaning of Section (2) (5) of theAct.2.By discriminating in regard to the conditions of employment of Otto Ratley,and by discriminating in regard to the tenure of employment of Wallace C. Sny-der, to discourage membership in the International Union of Mine, Mill andSmelter Workers, C. I. O. and its Local Union 648, the Company has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (3)of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Company has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (1) of theAct.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Corporation has not engaged in any unfair labor practices alleged in thecomplaint.5913v "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-whcie than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Biotlierhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union, Local 2590,8 N L. R. B 440. Monies receivedfor work performed upon Federal, State, county, municipal, or other work-relief projectsshall be considered as earnings. SeeRepublic Steel Corporation v. N. L R. B.;311 U. S. 7. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the foregoing,findings offact and conclusions of law, and uponthe entire record in the case, theundersigned recommendsthat theSt. JosephLead Company, itsofficers, agents,successors,and assigns,shall :1.Cease anddesist from:(a)Discouraging membershipin InternationalUnion of Aline,Milland SmelterWorkers, C. I 0., and its Local Union 648, or in any other labor organization of itsemployees, by dischargingor refusingto reinstate any of its employees, or inany other manner discriminating in regard to their hire and tenure of employmentor any term or condition of employment ;(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights to self-organization, to form labor organizations,to join or assist the International Union of Mine, Mill and Smelter Workers,C I 0, and its Local Union 648, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a) Offer Otto Ratley and Wallace C. Snyder, the former upon his applicationand the latter unconditionally, immediate and full reinstatement, each to hisformer or substantially equivalent position, without prejudice to his seniorityor other rights and privileges ;(b)Make whole Otto Ratley and Wallace C Snyder for any loss of pay eachmay have suffered by reason of the Company's discrimination in regard to him,by payment to Ratley of a sum of money equal to that which he normally wouldhave earned from the date when he first has made application for reinstatementto the (late of the Company's offer of reinstatement, and by payment to Snyderof a sum of money equal to that which he normally would have earned fromSeptember 9, 1943, the date of his discharge, to the (late of the Company's offerof reinstatement, less the net earnings of each during such period, as prescribedabove;(c)Post in its mines and mills in St Francois County, Missouri, copies of thenished by the Regional Director for the Fourteenth Region, after being signedby the Company's representative, shall be posted by it immediately upon thereceipt thereof, and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employees are cus-tomarily posted. , Reasonable steps shall be taken by the Company to insurethat said notices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Fourteenth Region in writing withinten (10) days from the receipt of this Intermediate Report what steps theCompany has taken to comply herewithIt is further recommended that unless on or before ten' (10) days from thereceipt of this Intermediate Report the Company notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the Company to take the actionaforesaid.It is further recommended that the complaint against Mine La\Iotte Corpora-tion be dismissed in its entirety, and against St Joseph Lead Company be dis-missed inthe allegations relating (a) to its discrediting the Union's agreementand (b)to its assisting the Victory Club in opposing the Union. ST. JOSEPH LEAD COMPANY471As provided in Section 33 of Article 11 of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1914,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding, Washington, D C, an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to, any other partof the record or proceeding (including rulings upon all motions or objections)as he relies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement or exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copythereof upon each of the parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the case tothe Board.MELTON BOYD,Trial Examiner.Dated March 28, 1945APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to joint or assist International Union of Mane, Mill & Smelter Workers,C. I O. and Local Union 648 of the same or any other labor organization,to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and fnakethem whole for any loss of pay suffered as a result of the discrimination.Otto Ratley, upon his application ;Wallace C Snyder, unconditionally.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.ST JOSEPH LEAD COMPANY,Employer.Dated--------------By-----------------------------------------(Representative)(Title)NOTE -Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material